Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 07/01/2021, have been fully considered but they are moot in view of new ground(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 10-11, 19, 24, 26, 28, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210021385).

Regarding claim 1, Chen discloses a method for wireless communication at a user equipment (UE) (Fig. 1), comprising:
receiving a semi-static uplink grant, the semi-static uplink grant scheduling a plurality of uplink transmission occasions, the plurality of uplink transmission occasions including an uplink transmission occasion for a first uplink transmission (Resources for configured-grant transmission may be semi-statically configured through radio resource control (Radio Resource Control, RRC) signaling; [0034].
UE may abandon the transmission of the configured-grant PUSCH within the (n+t1).sup.th time unit, where t1<T. The UE may re-determine that the configured-grant PUSCH is to be transmitted using the HARQ process with HPID=i within an (n+t2).sup.th time unit, where t2>T; [0090]);
receiving downlink control information, the downlink control information including a grant for a second uplink transmission, wherein the second uplink transmission conflicts with the first uplink transmission (the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain; [0066]); 
determining that a receive time of the downlink control information is in advance of a threshold time before the scheduled transmit time of the first uplink transmission (a timer starting time of the first timer may be a dynamic grant reception time or a transmission time of the dynamic-grant PUSCH; [0052]); and 
transmitting data for the second uplink transmission based at least in part on determining that the receive time of the downlink control information is in advance of the threshold time (Within a time period where the first timer is running, the UE may not be allowed to transmit the configured-grant PUSCH, and a transmission priority of the configured-grant PUSCH may be lower than a transmission priority of the dynamic-grant PUSCH; [0052].
abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process; [0066]).

Regarding claim 3, Chen discloses determining that the receive time of the downlink control information is within the threshold time before the scheduled transmit time of the first uplink transmission (configuring a second timer in accordance with the first configuration information, and a timer starting time of the second timer may be a dynamic grant reception time or the transmission time of the dynamic-grant PUSCH. configuring a third timer in accordance with the second configuration information. A start time of the third timer may be before the transmission time of the configured-grant PUSCH; [0053, 0058]);
transmitting data for the first uplink transmission based at least in part on determining that the receive time of the downlink control information is within the threshold time (A transmission priority of the dynamic-grant PUSCH may be lower than a transmission priority of the configured-grant PUSCH, or a logic channel priority of the dynamic-grant PUSCH may be lower than a logic channel priority of the configured-grant PUSCH; [0058]); and
refraining from transmitting data for the second uplink transmission based at least in part on determining that the receive time of the downlink control information is within the threshold time (Within a running time period of the third timer, the dynamic-grant PUSCH may not be transmitted using the first HARQ process; [0058]).

Regarding claim 5, Chen discloses refraining from transmitting data for the first uplink transmission based at least in part on determining that the receive time of the downlink control information is in advance of the threshold time (Within a time period where the first timer is running, the UE may not be allowed to transmit the configured-grant PUSCH, and a transmission priority of the configured-grant PUSCH may be lower than a transmission priority of the dynamic-grant PUSCH; [0052].
abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process; [0066]).

Regarding claim 6, Chen discloses determining that the receive time of the downlink control information is within the threshold time before the scheduled transmit time of the first uplink transmission (configuring a second timer in accordance with the first configuration information, and a timer starting time of the second timer may be a dynamic grant reception time or the transmission time of the dynamic-grant PUSCH. configuring a third timer in accordance with the second configuration information. A start time of the third timer may be before the transmission time of the configured-grant PUSCH; [0053, 0058]);
identifying data to be transmitting for the first uplink transmission; transmitting data for the first uplink transmission based at least in part on identifying the data to be transmitted (not using the first HARQ process to transmit the dynamic-grant PUSCH, and transmitting the configured-grant PUSCH using the first HARQ process in accordance with second configuration information. A transmission priority of the dynamic-grant PUSCH may be lower than a transmission priority of the configured-grant PUSCH, or a logic channel priority of the dynamic-grant PUSCH may be lower than a logic channel priority of the configured-grant PUSCH; [0055, 0058]); and
refraining from transmitting data for the second uplink transmission (Within a running time period of the third timer, the dynamic-grant PUSCH may not be transmitted using the first HARQ process; [0058]).

Regarding claim 10, Chen discloses determining that the second uplink transmission and the first uplink transmission are conflicting based at least in part on the second uplink transmission and the first uplink transmission being scheduled on overlapping time resources (the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain, abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process; [0066]).

Regarding claim 11, Chen discloses determining that the second uplink transmission and the first uplink transmission are conflicting based at least in part on a hybrid automatic repeat request (HARQ) process identifier (ID) associated with the second uplink transmission is the same as the HARQ process ID associated with the first uplink transmission (hybrid automatic repeat request (Hybrid Automatic Repeat Request, HARQ) process identity may be shared by dynamic grant and configured grant, so there is such a situation that the HARQ process identities for dynamic-grant transmission and configured-grant transmission are the same; [0004]).

Regarding claim 19, Chen discloses a method for wireless communication at a base station (Fig. 1), comprising:
transmitting data for a semi-static uplink grant to a user equipment (UE), the semi-static uplink grant scheduling a plurality of uplink transmission occasions (Resources for configured-grant transmission may be semi-statically configured through radio resource control (Radio Resource Control, RRC) signaling; [0034].
UE may abandon the transmission of the configured-grant PUSCH within the (n+t1).sup.th time unit, where t1<T. The UE may re-determine that the configured-grant PUSCH is to be transmitted using the HARQ process with HPID=i within an (n+t2).sup.th time unit, where t2>T; [0090]);
generating downlink control information that includes a grant for a downlink control information grant-based uplink transmission; and transmitting data for the downlink control information to transmit to the UE (base station may transmit a UL dynamic grant through a downlink control channel, and upon the receipt of the UL grant, the UE may transmit data on the dynamic-grant PUSCH in accordance with scheduling information about the UL grant; [0035]), 
wherein a transmit time of the downlink control information is in advance of a threshold time before each uplink transmission occasion of the plurality of uplink (configuring the third timer in accordance with the second configuration information, and within the running time period of the third timer, not using the first HARQ process to transmit the dynamic-grant PUSCH, the start time of the third timer being before the transmission time of the configured-grant PUSCH; [0067]).

Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 29, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 30, the claim is interpreted and rejected for the reasons cited in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kung et al. (US 20190289638).


Regarding claim 7, Chen discloses determining that the receive time of the downlink control information is within the threshold time before the scheduled transmit time of the first uplink transmission (configuring a second timer in accordance with the first configuration information, and a timer starting time of the second timer may be a dynamic grant reception time or the transmission time of the dynamic-grant PUSCH. configuring a third timer in accordance with the second configuration information. A start time of the third timer may be before the transmission time of the configured-grant PUSCH; [0053, 0058]);
refraining from transmitting data for the first uplink transmission; and transmitting data for the second uplink transmission (Within a time period where the first timer is running, the UE may not be allowed to transmit the configured-grant PUSCH, and a transmission priority of the configured-grant PUSCH may be lower than a transmission priority of the dynamic-grant PUSCH; [0052].
abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process; [0066]).

In an analogous art, Kung discloses identifying that there is no data to be transmitted for the first uplink transmission (if the uplink grant was received on PDCCH for the C-RNTI and the HARQ buffer of the identified process is empty; [0158]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Kung’s teaching into the system of Chen in order to enable transmissions during a random access procedure using two uplink (UL) grants (Kung; [0005]).

Regarding claim 12, Chen does not expressly disclose wherein determining that the second uplink transmission and the first uplink transmission are conflicting comprises: determining that a timer for the HARQ process ID associated with the first uplink transmission and the second uplink transmission is running at a scheduled transmit time of the first uplink transmission.
In an analogous art, Kung discloses wherein determining that the second uplink transmission and the first uplink transmission are conflicting comprises: determining that a timer for the HARQ process ID associated with the first uplink transmission and the second uplink transmission is running at a scheduled transmit time of the first uplink transmission (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355].
UE starts or restarts a timer in response to the reception of the downlink transmission, wherein the UE does not perform an uplink transmission associated with the uplink HARQ process identifier based on the configured grant when the timer is running; [0424]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Kung’s teaching into the system of Chen in order to enable transmissions during a random access procedure using two uplink (UL) grants (Kung; [0005]).

Regarding claim 20, Chen discloses determining that the downlink control information grant-based uplink transmission conflicts with at least one of the plurality of uplink transmission occasions (the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain; [0066]).
Chen does not expressly disclose transmitting the downlink control information including the grant for the downlink control information grant-based uplink transmission if the transmit time of the downlink control information is outside of a threshold time before an earliest uplink transmission occasion with which the downlink control information grant-based uplink transmission conflicts.
In an analogous art, Kung discloses transmitting the downlink control information including the grant for the downlink control information grant-based uplink transmission if the transmit time of the downlink control information is outside of a threshold time before an earliest uplink transmission occasion with which the downlink control (the UE would not use the HARQ process to perform the uplink transmission based on the configured grant if configuredGrantTimer is running; [0355].
the UE could not perform the transmission if the timer is running and the timer is running in response to a reception of an uplink grant for the UE's C-RNTI; [0380].
Note that the configuredGrantTimer ensures that no configured-grant uplink transmission occurs between the time a dynamic grant is transmitted until it expires, i.e. the transmit time of the dynamic grant is outside of a threshold time before an earliest uplink transmission occasion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Kung’s teaching into the system of Chen in order to enable transmissions during a random access procedure using two uplink (UL) grants (Kung; [0005]).

Claims 8, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Xiong et al. (US 20190327755).

Regarding claim 8, Chen does not expressly disclose wherein the threshold time corresponds to a processing time for processing the downlink control information and for preparing the first uplink transmission.
In an analogous art, Xiong discloses wherein the threshold time corresponds to a processing time for processing the downlink control information and for preparing the (reference UL resource needs to be defined for future time instance relative to the time instance of DCI detection. It may not even have "right" boundary, that is interruption is active until another scheduling grant received corresponding to the frequency domain resources indicated by the RUR. The time offset between DCI detection and RUR should at least accommodate application time which may be tentatively assumed to be limited by N2 value similar to slot format indicator (SFI) application time. The application time may also be configured semi-statically by RRC signaling, which may depend on UE capability. Note that in time domain, DL symbols and/or flexible symbols configured by semi-static DL/UL assignment may not be included in the RUR when using bitmap to indicate the pre-emption resource in time. In another example, only DL symbols configured by semi-static UL-DL-configuration or symbols indicated already for DL transmissions, via dynamic scheduling, may be assumed as not included in the RUR when using bitmap to indicate the interrupted resources in time domain; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Chen in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).

Regarding claim 21, Chen does not expressly disclose receiving the downlink control information grant-based uplink transmission regardless of whether another 
In an analogous art, Xiong discloses receiving the downlink control information grant-based uplink transmission regardless of whether another uplink transmission in an uplink transmission occasion of the plurality of uplink transmission occasions conflicts with the downlink control information grant-based uplink transmission (a dynamically triggered UE transmission indicating transmission on resources that overlap in time with another UL transmission has higher priority than the previously dynamically or semi-statically triggered transmission regardless whether this is a PUSCH scheduled by a dynamic grant or UCI/PUCCH, PRACH or SRS scheduled by dynamic downlink control information (DCI); [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Chen in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).

Regarding claim 22, Chen does not expressly disclose wherein the threshold time corresponds to a processing time for the UE to process the downlink control information.
In an analogous art, Xiong discloses wherein the threshold time corresponds to a processing time for the UE to process the downlink control information (The time offset between DCI detection and RUR should at least accommodate application time which may be tentatively assumed to be limited by N2 value similar to slot format indicator (SFI) application time; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Chen in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).

Regarding claim 23, Chen does not expressly disclose wherein the threshold time corresponds to a processing time for the UE to process the downlink control information and for preparing one or more uplink transmissions.
In an analogous art, Xiong discloses wherein the threshold time corresponds to a processing time for the UE to process the downlink control information and for preparing one or more uplink transmissions (reference UL resource needs to be defined for future time instance relative to the time instance of DCI detection. It may not even have "right" boundary, that is interruption is active until another scheduling grant received corresponding to the frequency domain resources indicated by the RUR. The time offset between DCI detection and RUR should at least accommodate application time which may be tentatively assumed to be limited by N2 value similar to slot format indicator (SFI) application time. The application time may also be configured semi-statically by RRC signaling, which may depend on UE capability. Note that in time domain, DL symbols and/or flexible symbols configured by semi-static DL/UL assignment may not be included in the RUR when using bitmap to indicate the pre-emption resource in time. In another example, only DL symbols configured by semi-static UL-DL-configuration or symbols indicated already for DL transmissions, via dynamic scheduling, may be assumed as not included in the RUR when using bitmap to indicate the interrupted resources in time domain; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Xiong’s teaching into the system of Chen in order to provide efficient dynamic scheduling of short transmissions to reduce system overhead and physical downlink control channel (PDCCH) monitoring burden at the UE (Xiong; [0052]).

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 13, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claims 14-18 mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413